Citation Nr: 0013633	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  99-03 457	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active military duty from May 1969 to 
May 1971.  

This appeal arises from an August 1998 rating action of the 
New Orleans, Louisiana, regional office (RO).  In that 
decision, the RO denied the issue of whether new and material 
evidence had been received sufficient to reopen a claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  Due to a subsequent change in the veteran's 
address, his claims folder was transferred to the RO in 
Jackson, Mississippi.  

Additionally, the veteran requested a videoconference hearing 
at the RO before a Member of the Board of Veterans' Appeals 
(Board).  Such a hearing was scheduled in October 1999.  
Review of the claims folder indicates, however, that the 
veteran failed to report to the hearing.  


REMAND

In the January 1998 petition to reopen the previously 
disallowed claim of entitlement to service connection for 
PTSD, the veteran stated that he is currently receiving 
treatment at the VA Medical Center (VAMC) in New Orleans.  
Subsequently, in a VA Form 646, Statement Of Accredited 
Representation In Appealed Case (Form 646) dated in October 
1999, the veteran's representative asserted that the RO 
failed to obtain the veteran's pertinent treatment records 
from the New Orleans VAMC.  According to the representative's 
statement, "[t]he Director of the Trauma Recovery Program at 
the New Orleans VA Medical Center stated specifically [that] 
the claimant was under current treatment.  He indicated the 
symptoms of insomnia, nightmares, anxiety, depression, 
intrusive thoughts, and social withdrawal."  

The most recent VA medical reports which have been associated 
with the claims folder are documents which reflect 
psychiatric treatment at the New Orleans VAMC between July 
1995 and August 1996 but which were obtained during a 
previous appeal.  Importantly, the RO has not attempted, 
during the current appeal, to obtain the more recent VA 
records cited by the veteran and his representative.  

Consequently, all of the psychiatric treatment records may 
not have been obtained and associated with the veteran's 
claims folder.  In light of this possibility, the Board 
concludes that, on remand, an attempt should be made to 
obtain any additional available records of psychiatric 
treatment and evaluation that the veteran may have received 
from the New Orleans VAMC.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (regarding records in constructive possession 
of VA).  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  Specifically, he should be asked 
about records of any psychiatric 
treatment received at the VAMC in New 
Orleans in recent years.  The RO should 
assist the veteran in accordance with 
38 C.F.R. § 3.159 (1999).  

2.  Thereafter, the RO should determine 
whether new and material evidence 
sufficient to reopen the veteran's claim 
of entitlement to service connection for 
PTSD has been received.  If, and only if, 
the RO finds that new and material 
evidence has been received and then that 
the veteran's underlying claim for 
service connection for PTSD is well 
grounded, the RO should undertake 
development of the veteran's claimed 
stressors.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case, to 
include any additional pertinent law and 
regulations and consideration of all 
additional evidence received since the 
February 1999 statement of the case.  The 
veteran and his representative should 
then be provided an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995); and Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



